Citation Nr: 9931659	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left ankle injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied reopening the veteran's 
claim for service connection for a left ankle injury.


FINDINGS OF FACT

1.  The RO denied reopening a claim of entitlement to service 
connection for a left ankle injury when it issued an 
unappealed rating decision in November 1954.

2.  The evidence received the since the final unappealed 
November 1954 rating decision does not bear directly and 
substantially upon the issue at hand, is essentially 
duplicative or cumulative, and by itself or in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1954 rating decision, 
wherein the RO denied reopening the claim of entitlement to 
service connection for a left ankle injury, is not new and 
material, the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1954 the veteran filed a claim for entitlement to 
service connection for injury to his left ankle which he 
asserted had occurred in October 1953.  

The RO denied entitlement to service connection for a left 
ankle injury in May 1954.  The specified basis of the denial 
was that injury to the left ankle was not shown by the 
evidence of record.  The RO notified the veteran of its 
decision on May 7, 1954 and informed him that he may submit 
information to show he has a disability which was incurred in 
or aggravated by service.  This decision was not appealed.

However, in the May 1954 rating decision, the RO granted 
service connection for simple fracture of the 5th metatarsal 
of the left foot and assigned a noncompensable evaluation.

A November 1954 rating sheet indicated that records received 
subsequent to the rating action in May 1954 were reviewed.  
The records primarily consisted of clinical records which 
described the injury to the veteran's 5th metatarsal of his 
left foot in December 1953.  The records revealed that the 
veteran was admitted into the hospital, treated and a short 
leg cast was applied.  The record is devoid of any probative 
evidence of a left ankle injury.  It was noted that this data 
did not warrant a change in the veteran's service-connected 
status or evaluation of his disability.  It was further noted 
that the data contained no new and material evidence relevant 
to the question at issue which was not on file when the 
previous decision was made.  The prior decision was confirmed 
and continued.  

In September 1998 the veteran requested that his claim of 
entitlement to service connection for a left ankle injury be 
reopened.  He asserted that the bones from his broken left 
ankle never mended correctly, and the pain is unbearable up 
and down his left side.  He stated that he could not work any 
more.  He also stated that his records are at Santa Barbara 
VA Outpatient Clinic (SBVAOPC).

In a December 1998 rating decision, the RO determined that 
new and material evidence to reopen the claim of service 
connection for a left ankle injury had not been submitted.  
The veteran was notified of the decision by letter dated 
December 12, 1998.  

The evidence evaluated by the RO was VA Form 21-4138 which 
contains the veteran's statement that his broken left ankle 
never mended and he was experiencing unbearable pain on his 
left side.  The RO noted that this evidence did not show that 
the disability was incurred in service.

On December 17, 1998 the RO received treatment records from 
SBVAOPC dated from April 1996 to October 1998.  Included in 
the records was an August 1998 radiology report of the 
veteran's left ankle.  The report showed no significant 
abnormality in the ankle.  The records are devoid of any 
further diagnosis or treatment of the left ankle.

The veteran filed notice of disagreement with the RO's 
December 1998 determination and requested a local hearing.

Upon review of the outpatient treatment reports from SBVAOPC, 
the RO determined, in a February 1999 rating decision, that 
new and material evidence to reopen the veteran's claim of 
entitlement to service connection for a left ankle injury had 
not been submitted.  A statement of the case was issued in 
April 1999.

At his personal hearing in June 1999, the veteran testified 
that he sustained an injury of his left ankle in 1953, in a 
small town call Wertheim, in Germany, when he had fallen in 
the snow.  He stated that his ankle was swollen and 
discolored the next morning.  He sought treatment at the 
dispensary where a doctor said his ankle was broken.  Hearing 
Transcript (Tr.), pp. 2-3, 6.  He said he was in a hospital 
in Wurzburg from a week to ten days.  Tr., pp. 6, 11.  He 
stated that his ankle was stable, but it had affected his 
left side.  He had to hold on something in order to raise his 
left leg.  Tr., p 4.  He further stated that he sometimes 
noticed swelling, and at night he sometimes felt a slight 
pain.  Tr., p. 5.  He reported that he was under no current 
treatment for his left ankle.  He stated that he had an 
appointment for his first treatment in Santa Barbara.  Tr., 
p. 8.  He indicated that a doctor had reviewed the x-rays 
taken of his ankle.  Tr., p. 10.  

The RO issued a supplemental statement of the case in June 
1999, and therein considered testimony offered at the 
veteran's personal hearing.  The RO determined that new and 
material evidence to reopen the claim of service connection 
for a left ankle injury had not been submitted.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance or the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) the Court 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  



Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
veteran's claim, as then reopened, is well-grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins, 
supra, at 218-219.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The veteran seeks to reopen his claim of service connection 
for a left ankle injury which the RO declined to reopen in 
November 1954.  Thereafter the RO received additional 
evidence in support of the veteran's claim.  The Board will 
proceed with a determination of whether the evidence received 
subsequent to the final disallowance is new and material.

By regulation, VA sets forth several criteria that must be 
met for evidence to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1999).  Regarding newness, the regulation 
requires that the newly submitted evidence cannot have been 
previously submitted to agency decision-makers and that it 
cannot be either cumulative or redundant.  Id.  

Echoing these requirements, the Court has defined new 
evidence as evidence, which (1) was not in the record at the 
time of the final disallowance of the claim, and (2) is not 
merely cumulative of other evidence in the record.  Smith v. 
West 12 Vet. App. 312, 314 (1999) (citing Evans, supra at 
283; Elkins, supra at 215-217).  New evidence is considered 
to be material where such evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter the prior decision.  
See Hodge, supra at 1363.

In the instant case, the RO received medical records from 
SBVAOPC that included an August 1998 radiology report that 
revealed no significant abnormalities in the veteran's left 
ankle.  This evidence is new because it was not previously of 
record.  

However, it is not material because it does not bear directly 
and substantially upon the issue at hand, nor does it provide 
a more complete picture of the circumstances surrounding the 
origin of the veteran's claimed left ankle injury.  It only 
shows that the veteran was examined.  The report revealed no 
significant left ankle abnormality.  The report is devoid of 
a competent medical opinion or diagnosis that links a left 
ankle injury to service.

The RO also received a September 1998 written statement from 
the veteran that he is experiencing pain due to a left ankle 
injury.  The statement proffered by the veteran is probative 
merely of the veteran's claim of an injury to his left ankle.  
Such evidence is cumulative of evidence in the veteran's 
March 1954 application wherein he claimed service connection 
for a left ankle injury.  Thus, this evidence is not new.

The evidence is not material because it does not bear 
directly and substantially upon the issue at hand, that is, 
it does not tend to show that a left ankle injury began in 
service or that there was an increase in disability during 
service.  Consequently, the veteran's statement cannot be 
considered new and material evidence for the purpose of 
reopening his claim for a left ankle injury.

The veteran testified at a personal hearing in June 1999.  At 
the hearing, he provided additional details regarding the 
date, place and course of treatment he received for his 
claimed left ankle injury.  This evidence is new because it 
was not previously of record.  Although the evidence is new, 
it is not material because it does not bear directly and 
substantially upon the issue at hand, that is, it does not 
tend to show that the veteran currently has a left ankle 
injury linked to service.

Statements in the record with regard to an in-service onset 
of the veteran's claimed left ankle injury are those made by 
the veteran.  Inasmuch as a competent medical opinion is 
necessary to establish a link between the veteran's claimed 
left ankle injury and an incident of service, the veteran's 
assertion that he has a left ankle injury related to service 
is insufficient to reopen his claim for service connection 
for a left ankle injury.  See Moray, supra at 214.

Testimonial evidence proffered by the veteran is presumed 
credible for the purpose of establishing whether new and 
material evidence has been submitted.  However, the Board 
notes that the records show that in December 1953 the veteran 
was admitted to the Army hospital in Wertheim, Germany for a 
simple fracture of his 5th metatarsal, left foot.  Clinical 
records revealed no evidence of an injury to his left ankle, 
or residuals thereof, which according to the veteran occurred 
two months prior in October 1953.  Furthermore, the records 
are devoid of any diagnosis or treatment of a left ankle 
injury.

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for a left ankle injury, the Board observes that since the 
denial of the claim in November 1954, no new and material 
evidence has been submitted, which bears directly and 
substantially upon the issue at hand or provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed left ankle injury.  Thus, the Court 
in Smith, supra held that in order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.

Based on the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence to reopen 
his claim for service connection for a left ankle injury.  
38 C.F.R. § 3.156 (1999).  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
ankle injury, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left ankle injury, the appeal is denied.



		
	RONALD R BOSCH
	Member, Board of Veterans' Appeals

 

